DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 5-11 were filed with the amendment dated 12/14/2021.  Claim 11 is a new claim.

Response to Arguments
Applicant’s amendments dated 12/14/2021 overcome the previously set forth claim objections, 35 USC 112a rejections, and 35 USC 112b rejections.  However, the claim amendments raise a new 35 USC 112b rejection.
Applicant’s arguments, see Remarks and Amendments, filed 12/14/2021, with respect to the rejection(s) of claim(s) 1 and 5-10 as being anticipated by WO2012153310 (Lavezzi) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
New claim 11 is rejected in view of ITTO20100392 (cited on IDS dated 01/22/2021).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 8, the phrase “a respective one of the derivation lines” renders the claim confusing.  There are plural derivation conduits recited in claim 1, but not plural derivation lines.  For purposes of examination, the claim will be construed as being “a respective one of the derivation conduits”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ITTO20100392 (hereinafter “Sezione Aurea”) in view of WO2012/153310 (hereinafter “Lavezzi”) (Refer to translation filed on 01/22/2021 IDS).
With regard to claim 11, Sezione Aurea disclose a pressure reduction plant (see Fig.) for the distribution of fuel gas to a distribution network [0003], the plant comprising: two or more valve assemblies (10a, 10b) arranged in parallel (see Fig.) with each other, each valve assembly (10a, 10b) comprising: a pressure reducer (20a, 20b) interposed between a supply line (4a, 4b) and a delivery line (see annotated Fig., described as “7” in spec), the pressure reducer (20a, 20b) reducing a pressure of the fuel gas from a supply pressure present in the supply line (4a, 4b) to a delivery pressure present in the delivery line (see annotated Fig.) when the pressure reducer is opened by a control pressure ([0015]); a pilot valve (30a, 30b) configured to be closed by the delivery pressure (pB; [0016]) and to transmit the control pressure to the pressure reducer (20a, 20b) when the delivery pressure (pB) reaches a calibration value of the pilot valve (line 304); and a pressure reducer device (35a, 35b) pneumatically connected to the pressure reducer (20a, 20b) and the pilot valve (30a, 30b) (see Fig.); derivation conduits (38a, 38b) each associated with one of the two or more valve assemblies (10a, 10b), each derivation conduit (38a, 38b) being configured to transmit the delivery pressure from the delivery line in communication with a respective valve assembly (10a, 10b) to the pressure reducer (20a, 20b), pilot valve (30a, 30b), and pressure reducer device (35a, 35b) of the respective valve assembly (see Fig.); command lines (32a, 32b) each associated with one of the two or more valve 

    PNG
    media_image1.png
    802
    766
    media_image1.png
    Greyscale

 
Sezione Aurea discloses all the claimed features with the exception of disclosing a shut-off valve being positioned to control communication between the control line and each command line.  
Lavezzi teaches that it is known in the art to modify a pressure reducing plant with parallel lines and a control line (42) to include a shut off valve (48) between a control line and each command line (45a, 45b) for the purpose of providing a manual control to each command line to isolate the pressure reducers in case of maintenance (page 8, lines 13-15).   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add shut off valves, such as taught by Lavezzi, to the plant of Sezione Aurea for the purpose of providing a manual control to each command line to isolate the pressure reducers in case of maintenance (see Lavezzi at page 8, lines 13-15).   
 
 Allowable Subject Matter
Claims 1, 5-7 and 9-10 are allowed.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “three or more valve assemblies;… a single control line; and each of said valve assemblies includes: only one pressure reducer, only one respective pilot valve and only one respective pressure reducer device, all said command lines are connected to each other via said single control line, the single control line being isolated from the supply line of each of the three or more valve 
WO2012/153310 and ITTO20100392 are the closest prior art of record.  WO2012/153310 fails to teach or suggest, among other things, “all said command lines are connected to each other via said single control line, the single control line being isolated from the supply line of each of the three or more valve assemblies”.  WO21012/153310 has plural control lines that are not isolated from the supply lines.  Furthermore, it would not have been obvious to modify WO2012/153310 to arrive at the claimed subject matter without improperly changing the principle of operation of the reference.
ITTO20100392 fails to teach or suggest, among other things, “three or more valve assemblies … and each of said valve assemblies includes: only one pressure reducer, only one respective pilot valve and only one respective pressure reducer device”.  ITTO20100392 has plural pilot valves for at least one valve assembly.  Furthermore, it would not have been obvious to modify ITTO20100392 to remove a pilot valve without improper hindsight reasoning or improperly changing the principle of operation of the reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753